In an arbitration proceeding, the appeal is from an order denying appellant’s motion to examine respondents as adverse parties, and for the production of books and papers pursuant to article 29 of the Civil Practice Act and rule 121 et seq. of the Rules of Civil Practice, and vacating a stay of proceedings. Order affirmed, with $10 costs and disbursements. Although we do not agree that the authority of the arbitrators was limited by our former determination (Matter of First Nat. Oil Corp. [Arrieta], 2 A D 2d 590) to reconsideration of the question of damages, we find no improper exercise of discretion at the Special Term in the denial of the motion. (Cf. Matter of Katz [Burkin], 3 A D 2d 238.) Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.